Name: Commission Regulation (EEC) No 550/91 of 7 March 1991 adjusting the agricultural conversion rates for the pigmeat sector in Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 t 11 . 3 . 91 Official Journal of the European Communities No L 64/51 COMMISSION REGULATION (EEC) No 550/91 of 7 March 1991 adjusting the agricultural conversion rates for the pigmeat sector in Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 287/91 (z), and in particular Article 7 (1 ) thereof, Whereas Article 6a of Council Regulation (EEC) , No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (J), as last amended by Regulation (EEC) No 2205/90 (4), lays down that the agricultural conversion rates of a Member State should be adjusted so as to avoid the creation of new monetary compensa ­ tory amounts ; Whereas the movement of the market rate for the Portu ­ guese escudo during the reference period 27 February to 5 March 1991 should, given the adjustment of the agri ­ cultural conversion rate determined by Council Regula ­ tion (EEC) No 1678/85 '(*), as last amended by Regula ­ tion (EEC) No 354/91 ('), entail, in accordance with Ar ­ ticle 2 of Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3672/89 (*), an increase in the monetary difference applicable to Por ­ tugal in the pigmeat sector with effect from 1 1 March 1991 ; whereas in order to prevent this it is, necessary to adjust the agricultural conversion rate so as to prevent the creation of these new monetary differences, having regard to the criteria in Article 7 of Regulation (EEC) No 3578/88 , HAS ADOPTED THIS REGULATION : Article 1 In Annex X to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates ECU 1 - Esc . . . Applicable until ECU 1 - Esc . . . Applicable from 'Pigmeat 208,676 10 March 1991 205,122 11 March 1991 ' Article 2 This Regulation shall enter into force on 11 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 312, 18 . 11 . 1988, p . 16. O OJ No L 35, 7 . 2 . 1991 , p. 10 . O OJ No L 164, 24. 6. 1985 , p. 6 . (4) OJ No L 201 , 31 . 7 . 1990, p. 9 . (5) OJ No L 164, 24 . 6 . 1985, p . 11 . 0) OJ No L 44, 18 . 2 . 1991 , p. 48 . O OJ No L 310, 21 . 11 . 1985, p. 4 . ( ¢) OJ No L 358 , 8 . 12 . 1989, p . 28 .